



Exhibit 10.37




NOVELION THERAPEUTICS INC.


AMENDED AND RESTATED
NOVELION 2017 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT


(Executives)


Novelion Therapeutics Inc. (the “Company”), pursuant to its Amended and Restated
2017 Equity Incentive Plan, as amended from time to time (the “Plan”), hereby
grants to the individual listed below (“Grantee”), an award (“Award”) consisting
of the number of restricted stock units (“Restricted Stock Units” or “RSUs”) set
forth below. Each RSU represents the conditional right to receive, without
payment but subject to the conditions and limitations set forth in this
Restricted Stock Unit Award Grant Notice (the “Grant Notice”), the Restricted
Stock Unit Award Agreement attached hereto as Exhibit A (the “Award Agreement”)
and the Plan, one Common Share, subject to adjustment pursuant to Section 16 of
the Plan in respect of transactions occurring on or after the date hereof.
Unless otherwise defined in this Grant Notice or the Award Agreement, defined
terms shall have the meaning set forth in the Plan.


Grantee’s Name:
 
Grant Date:
 
Number of RSUs:
 
Vesting Commencement Date:
 
Vesting Schedule:
 



[Remainder of this page intentionally left blank.]









--------------------------------------------------------------------------------





By accepting the Award, Grantee agrees to be bound by the terms and conditions
of the Plan, the Award Agreement and this Grant Notice. Grantee has reviewed the
Award Agreement, the Plan and this Grant Notice in their entirety and fully
understands all provisions of the Award Agreement, the Plan and this Grant
Notice. Additionally, by accepting the Award, Grantee agrees that he or she has
read, fully understands and agrees to abide by the terms of the Company’s
Insider Trading Policy and has read and fully understands the Plan Prospectus,
copies of which have been made available to Grantee. Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee regarding any questions arising under the Plan or relating to the
RSUs.


NOVELION THERAPEUTICS Inc.
 
By:
___________________________
 
 
Print Name:
Linda Buono
 
 
Title:
Senior Vice President, Human Resources
 
 





The Grant Notice and Award Agreement are hereby accepted and the terms and
conditions thereof hereby agreed to by the undersigned.
By:
 
Name:
 








--------------------------------------------------------------------------------





EXHIBIT A


RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (the “Award Agreement”) is
attached, Novelion Therapeutics Inc. (the “Company”) has granted to Grantee
award of restricted stock units (“Restricted Stock Units” or “RSUs”) under the
Company’s Amended and Restated 2017 Equity Incentive Plan, as amended from time
to time (the “Plan”).


ARTICLE I.


GENERAL


1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.


1.2    Incorporation of Terms of Plan. RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Award Agreement, the terms of the
Plan shall control.


ARTICLE II.


GRANT OF RESTRICTED STOCK UNITS
2.1    Grant of RSUs. In consideration of Grantee’s service as an officer,
employee or Consultant of the Company or its Affiliates and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Grantee the number of RSUs as
set forth in the Grant Notice (the “Award”). Each RSU represents the conditional
right to receive, without payment but subject to the conditions and limitations
set forth in the Grant Notice, this Award Agreement and the Plan, one Common
Share, subject to adjustment pursuant to Section 16 of the Plan in respect of
transactions occurring after the date hereof.


2.2    Company’s Obligation. Unless and until the RSUs have vested in a manner
set forth in Article II hereof, Grantee will have no right to receive any Common
Shares in respect of any such RSUs.
    
2.3    Vesting Schedule. No portion of the Award is vested as of the date
hereof. Subject to Section 2.4 below, the RSUs will vest and become
nonforfeitable according to the vesting schedule set forth on the Grant Notice
to which this Award Agreement is attached (the “Vesting Schedule”).


2.4    Forfeiture, Termination and Cancellation upon Termination of Services.


(a)Termination of Service. Except to the extent contemplated in the Vesting
Schedule, if applicable, or as otherwise set forth in subsection (b) below, upon
Grantee’s Termination of Service for any reason, all unvested RSUs will be
automatically forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration by the Company, and
Grantee, or Grantee’s beneficiary or personal representative, as the case may
be, shall have no further rights hereunder.


(b)Sale Event. In the event that Grantee is party to an effective employment or
similar individual agreement with the Company or its Affiliates that provides
for the treatment of an equity award in connection with a “Sale Event” (as
defined in such agreement), such provision shall only apply in connection with a
“Sale Event” that occurs on or after the Grant Date (and shall not, for the
avoidance of doubt, apply in connection with a “Sale Event” that occurred prior
to the Grant Date).


2.5    Payment after Vesting.


(a)As soon as administratively practicable following the vesting of any RSUs
(but in no event later than March 15 of the year following the year in which the
RSUs become vested), the Company shall deliver to Grantee (or, in the event of
Grantee’s death or complete disability, to the person to whom the Award has
passed by will or the laws of descent and distribution or to Grantee’s legal
guardian or representative, as applicable) a number of Common Shares equal to
the number of RSUs that vested on the applicable vesting date. Notwithstanding
the foregoing, in the event Common Shares cannot be issued pursuant to Section
2.7(a) or (b) hereof, then the Common Shares shall be issued pursuant to the
preceding sentence as soon as administratively





--------------------------------------------------------------------------------





practicable after the Committee determines that Common Shares can again be
issued in accordance with Sections 2.7(a) or (b) hereof.


(b)Grantee will be solely responsible for paying any applicable withholding
taxes arising from the grant, vesting or settlement of any RSUs and any payment
is to be in a manner satisfactory to the Company. Notwithstanding the foregoing,
the Company will have the right to withhold from any amount payable to Grantee,
either under the Plan or otherwise, such amount as may be necessary to enable
the Company to comply with the applicable requirements of any federal,
provincial, state, local or foreign law, or any administrative policy of any
applicable tax authority, relating to the withholding of tax or any other
required deductions (the “Withholding Obligations”). The Company may require
Grantee, as a condition to the vesting or settlement of an RSU, to make such
arrangements as the Company may require so that the Company can satisfy
applicable Withholding Obligations, including, without limitation, requiring
Grantee to (i) remit the amount of any such Withholding Obligations to the
Company in advance; (ii) reimburse the Company for any such Withholding
Obligations; (iii) deliver written instructions contemplated in Section 13.1(c)
of the Plan, to effect a net settlement of Common Shares under an RSU in an
amount required to satisfy any such Withholding Obligations; or (iv) pursuant to
a transaction as contemplated in Section 13.1(b) of the Plan, cause such broker
to withhold from the proceeds realized from such transaction the amount required
to satisfy any such Withholding Obligations and to remit such amount directly to
the Company.


Notwithstanding any other provision of this Award Agreement or the Plan to the
contrary, if Grantee is an “executive officer” of the Company within the meaning
of Section 13(k) of the U.S. Exchange Act, Grantee shall not be permitted to
make payment with respect to any RSUs, or continue any extension of credit with
respect to such payment, with a loan from the Company or a loan arranged by the
Company in violation of Section 13(k) of the U.S. Exchange Act.


The Company shall not be obligated to deliver any new certificate representing
Common Shares to Grantee or Grantee’s legal representative or enter such Common
Shares in book entry form unless and until Grantee or Grantee’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state, provincial and local taxes applicable to the taxable income of
Grantee resulting from the vesting and settlement of RSUs into Common Shares.


2.6    Rights as Shareholder. Unless otherwise determined by the Committee,
Grantee shall possess no incidents of ownership with respect to the Common
Shares underlying the RSUs and deliverable hereunder unless and until such
Common Shares are transferred to Grantee pursuant to the terms of the Plan and
this Award Agreement.


2.7    Conditions to Delivery of Common Shares. Subject to Section 13.5 of the
Plan, the Common Shares deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued Common Shares or issued Common Shares
which have then been reacquired by the Company. Such Common Shares shall be
fully paid and nonassessable.


(a)The Company shall not be required to issue or deliver any Common Shares
deliverable hereunder or portion thereof prior to fulfillment of all of the
following conditions:


i.The completion of such registration or other qualification of such Common
Shares or obtaining approval of such governmental authority as the Company will
determine to be necessary or advisable in connection with the authorization,
issuance or sale thereof;


ii.The admission of such Common Shares to listing or quotation on the Exchange;


iii.The obtaining of any approval or other clearance from any state, provincial
or federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;


iv.the receipt from Grantee of such representations, agreements and
undertakings, including as to future dealings in such Common Shares, as the
Company or its counsel determines to be necessary or advisable in order to
safeguard against the violation of the securities laws of any jurisdiction;


(b)No fractional Common Shares shall be issued under this Award Agreement and
any such fractional shares shall be eliminated by rounding down.


ARTICLE III.


OTHER PROVISIONS
3.1    Administration. The Committee shall have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend





--------------------------------------------------------------------------------





or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon Grantee, the Company and all other interested persons. No member of the
Committee or the Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan, this Award
Agreement or the RSUs.


3.2    Adjustments upon Specified Events. Upon the occurrence of certain events
relating to the Common Shares contemplated by Section 16.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such Common
Shares), the Committee shall make such adjustments as the Committee deems
appropriate in the number of RSUs then outstanding and the number and kind of
securities that may be issued in respect of the RSUs. Grantee acknowledges that
the RSUs are subject to modification and termination in certain events as
provided in this Award Agreement and Sections 15 and 16 of the Plan.


3.3    Grant is not Transferable. During the lifetime of Grantee, this grant and
the rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the RSUs, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, the RSUs and the rights
and privileges conferred hereby immediately will become null and void.
Notwithstanding anything herein to the contrary, this Section 3.3 shall not
prevent transfers by will or by operation of the laws of devolution or
distribution and descent or pursuant to a qualified domestic relations order, as
defined by the U.S. Code.


3.4    Binding Agreement. Subject to the limitation on the transferability of
the RSUs contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.    


3.5    Notices. Any notice to be given under the terms of this Award Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office in Vancouver, B.C., and any notice to
be given to Grantee shall be addressed to Grantee at Grantee’s last address
reflected on the records of the Company or its Affiliate. By a notice given
pursuant to this Section 3.5, either party may hereafter designate a different
address for notices to be given to that party. Any notice shall be deemed duly
given when sent via email or when sent by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or Canada Post,
as applicable.


3.6    Titles. The division of this Award Agreement into Sections and Articles
and the insertion of headings are for convenience of reference only and will not
affect the construction or interpretation of this Award Agreement or the Plan.


3.7    Governing Law; Severability. The laws of the Province of British Columbia
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Award Agreement regardless of the law that
might be applied under principles of conflicts of laws.


3.8    Conformity to Securities Laws. Grantee acknowledges that the Plan and
this Award Agreement are intended to conform to the extent necessary with all
applicable provisions of the U.S. Securities Act and the U.S. Securities
Exchange Act and any and all regulations and rules promulgated by the U.S.
Securities and Exchange Commission thereunder, and applicable state and Canadian
securities laws and regulations. This Award Agreement, the Plan, the granting
and vesting of the RSUs under the Plan and this Award Agreement, and the
settlement and delivery of Common Shares hereunder are subject to compliance
with all applicable federal, state, provincial, local and foreign laws, rules
and regulations (including but not limited to state, provincial, federal and
foreign securities law and margin requirements) and to such approvals by any
stock exchange, regulatory or governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith. Any
securities delivered under this Award Agreement or the Plan shall be subject to
such restrictions, and the person acquiring such securities shall, if requested
by the Company, provide such assurances and representations to the Company as
the Company may deem necessary or desirable to assure compliance with all
applicable legal requirements. To the extent permitted by applicable law, this
Award Agreement, the Plan and the RSUs granted hereunder shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.


3.9    Suspension, Amendment or Termination. To the extent permitted by the
Plan, this Award Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee, provided, that, the Committee will not have the right, without the
consent of Grantee, to affect in a manner that is adverse or prejudicial to, or
that impairs, the benefits and/or rights of Grantee under this Award Agreement
(subject to any necessary adjustment pursuant to Article 16 of the Plan).







--------------------------------------------------------------------------------





3.10    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth in Section 3.3 hereof, this
Agreement shall be binding upon Grantee and his or her heirs, executors,
administrators, successors and assigns.


3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Award Agreement, if Grantee is subject to Section
16 of the U.S. Exchange Act, the Plan, the RSUs and this Award Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the U.S. Exchange Act (including any amendment to Rule
16b-3 of the U.S. Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Award
Agreement shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.


3.12    Not a Contract of Employment. Nothing in this Award Agreement or the
Plan will confer upon Grantee any right to continue in the employ or service of
or under contract with the Company or any Affiliate or affect in any way the
right of the Company or any such Affiliate to terminate his or her employment or
service at any time; nor will anything in this Award Agreement or the Plan be
deemed or construed to constitute an agreement, or an expression of intent, on
the part of the Company or any such Affiliate to extend the employment or the
service of Grantee beyond the time that he or she would normally be retired
pursuant to the provisions of any present or future retirement plan of the
Company or any Affiliate or any present or future retirement policy of the
Company or any Affiliate, or beyond the time at which he or she would otherwise
be retired pursuant to the provisions of any contract of employment with the
Company or any Affiliate.


3.13    Entire Agreement. The Plan, the Grant Notice and this Award Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Grantee with respect to
the subject matter hereof, except for provisions of an employment agreement that
cover the subject matter hereof.


3.14    Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the U.S. Code
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof, “Section 409A”).
However, notwithstanding any other provision of the Plan, the Grant Notice or
this Award Agreement, if at any time the Committee determines that the RSUs (or
any portion thereof) may be subject to Section 409A, the Committee shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Grantee or any other person for failure to do so) to adopt such
amendments to the Plan, this Award Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Committee determines are
necessary or appropriate either for the RSUs to be exempt from the application
of Section 409A or to comply with the requirements of Section 409A. Neither the
Company, nor any subsidiary, nor the Committee or Board, nor any person acting
on behalf of the Company, any subsidiary, or the Committee or Board, shall be
liable to Grantee or to the estate or beneficiary of Grantee by reason of any
acceleration of income, or any additional tax, asserted by reason of the failure
of the Grant Notice, this Award Agreement or any payment hereunder to satisfy
the requirements of Section 409A.


3.15    Limitation on Grantee’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Award Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Grantee shall have only
the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive Common Shares as a general unsecured
creditor with respect to RSUs, as and when payable hereunder.


3.16    Election Under Section 83(b). Grantee expressly acknowledges that
because this Award consists of an unfunded and unsecured promise by the Company
to deliver Common Shares in the future, subject to the terms hereof, it is not
possible to make a so-called “83(b) election” with respect to the Award.


3.17     Section 4985. If any amount payable or paid by the Company or any of
its affiliates pursuant to this Agreement or otherwise to or for the benefit of
Grantee becomes subject to the excise tax imposed by Section 4985 of the Code
(including any interest, penalties or additions to tax relating thereto) (the
“4985 Excise Tax”) by reason of the consummation of the transactions
contemplated by the Agreement and Plan of Merger, dated as of June 14, 2016 (as
amended), among QLT, Inc., Aegerion Pharmaceuticals, Inc. and certain other
parties thereto, as reasonably determined by the Company, then the Company shall
pay to Grantee (1) an amount equal to the 4985 Excise Tax, and (2) an amount
(the “4985 Gross-up Payment”) equal to the amount necessary to put Grantee in
the same net after-tax position (taking into account any and all applicable
Federal, state, local and foreign income, employment, excise and other taxes)
that Grantee would have been in if Grantee had not incurred any liability for
taxes under Section 4985 of the Code.  Any determination regarding the amount of
any payment or payments hereunder shall





--------------------------------------------------------------------------------





be made in writing by the Company’s independent accountants or other accounting
or consulting firm selected by the Company, whose determination shall be
conclusive and binding upon Grantee and the Company for all purposes.


3.18     Clawback. The RSUs (whether or not vested) are subject to forfeiture,
termination and rescission, and Grantee will be obligated to return to the
Company the value received with respect to the RSUs (including any gain realized
on a subsequent sale or disposition of Common Shares) in accordance with any
clawback or similar policy maintained by the Company or any Affiliate, as such
policy may be amended and in effect from time to time, including, without
limitation, Aegerion Pharmaceuticals, Inc.’s Policy on Executive Financial
Recoupment Program, which provides for forfeiture and recoupment of an amount
equivalent to up to three years of incentive-based compensation upon the
occurrence of certain triggering events, or as otherwise required by law or
applicable stock exchange listing standards, including, without limitation,
Section 10D of the Securities Exchange Act of 1934, as amended.











